Citation Nr: 1644704	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-24 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the claims file is currently with the RO in St. Petersburg, Florida.  

This matter was previously remanded by the Board in May 2014 and October 2014.  As the requested development has been completed, the matter has properly been returned to the Board for appellate considerations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune, North Carolina from January 1957 to November 1959.  

2.  Prostate cancer did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the Veteran with proper notice regarding his service connection claim in September 2011.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations and/or opinions in February 2012 and July 2016.  To the extent that the October 2014 Board remand found the February 2012 VA opinion inadequate, the July 2016 VA examiner's opinion properly considered the Veteran's claims file, medical history, and is supported by a rationale; as such, it is adequate to adjudicate the Veteran's appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  




II.  Service Connection - Prostate Cancer  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including malignant tumors (cancer), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for prostate cancer as a result of his exposure to contaminated drinking water while in service on active duty at Camp Lejeune, North Carolina.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.  

The National Academy of Sciences' National Research Council published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  However, prostate cancer is not one of these.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  

The Board notes that the list of fourteen disease conditions is neither a presumptive nor an exhaustive list.  Id. at 5-6.  Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  Id. at 5.  

Service treatment records do not document any complaints, treatment, or diagnosis of prostate cancer.  A physical examination at service enlistment in August 1956 documents a normal clinical evaluation, and a concurrent report of medical history does not report any related problems.  Similarly, a November 1959 physical examination at service separation does not document related defects, diagnoses, or significant history.  Notably, service personnel records confirm the Veteran's service at Camp Lejeune from January 1957 to November 1959.  

Post-service private treatment records document a diagnosis of prostate cancer in May 2005 with related surgery in July 2005.  VA treatment records likewise document the Veteran's diagnosis of prostate cancer, in remission following his July 2005 surgery.  

The Veteran was initially afforded a VA examination in February 2012 to determine the etiology of his prostate cancer.  Based on a finding that prostate cancer is not a known subsequent condition of the contaminated water supply at Camp Lejeune, according to the National Academy of Sciences' National Research Center Council 2009 report, the VA examiner opined that the Veteran's prostate cancer was less likely than not caused by exposure to such contaminated water.  

A March 2012 VA Advisory Opinion affirmed the February 2012 VA examiner's negative nexus opinion and found that the VA examiner had clearly documented his research associated with the case and provided a rationale for his opinion.  

An April 2014 opinion from the Veteran's private urologist noted that the Veteran was "exposed to PCE, TCE, DCE, and BPX" and stated that these were "all agents which can contribute to the development of prostate cancer."  

In October 2014, the Board found that the February 2012 VA examiner's opinion was unsupported by a rationale; therefore, it was inadequate to adjudicate the Veteran's claim.  See Stefl, 21 Vet. App. at 124.  

Therefore, following the October 2014 Board remand, VA obtained an addendum medical opinion in July 2016.  Following a review of the claims file, the VA examiner opined that it was less likely than not that the Veteran's prostate cancer had its clinical onset during active service, within one year of service separation, or that it was related to any in-service disease, event, or injury.  The examiner stated that a review of the Veteran's service treatment records failed to document prostate cancer during active service and there were no medical records from the years immediately following discharge from active service to support that the Veteran had prostate cancer within one year of service separation.  Next, the examiner opined that it was less likely than not that the Veteran's prostate cancer was related to any incident of his active duty service, to include exposure to contaminated water at Camp Lejeune.  The examiner noted that although the Veteran had documented active service at Camp Lejeune from January 1957 to November 1959, he was not diagnosed with prostate cancer until 2005.  The examiner referred to up to date medical literature that documented older age as a risk factor for prostate cancer, and he noted that the Veteran was 67 years old when he was diagnosed with prostate cancer.  Additionally, the examiner stated that prostate cancer was not recognized by VA as being caused by or associated with TCE, PCE, or a solvent mixture exposure.  The National Academy of Sciences' National Research Center Council 2009 report noted that there was inadequate and/or insufficient evidence to determine whether an association existed between the contaminated Camp Lejeune water and prostate cancer.  Finally, the examiner reviewed the April 2014 private opinion that stated that the chemical agents to which the Veteran was exposed could contribute to the development of prostate cancer; however, the examiner stated that the private opinion was not supported by medical knowledge.  

After consideration of the relevant evidence of record, as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for prostate cancer, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  

Notably, while there is evidence of a current disability diagnosed as prostate cancer, there is no probative evidence that the Veteran's prostate cancer first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Regarding the relevant inquiry of whether a nexus exists between the Veteran's prostate cancer and his active service, to include as a result of exposure to contaminated drinking water at Camp Lejeune, the Board has considered the conflicting medical evidence of record as discussed above.  For the reasons discussed below, the Board affords the greatest probative weight to the negative nexus opinion of the July 2016 VA examiner.  

As stated above, the February 2012 VA examiner's opinion is of little probative value given its lack of a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Similarly, the April 2014 opinion of the Veteran's private urologist is also of little probative value as it is entirely speculative in nature, and also unsupported by a rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship); see also Nieves-Rodriguez, 22 Vet. App. at 304.  

Conversely, the probative negative nexus opinion of the July 2016 VA examiner was based upon a review of the claims file and the Veteran's medical history, including service treatment records which failed to document prostate cancer during active service and post-service treatment records that failed to document prostate cancer within one year of service separation.  Additionally, while the examiner noted the Veteran's active service at Camp Lejeune, he stated that medical literature documented older age as a risk factor for prostate cancer, and noted that the Veteran was 67 years old when he was diagnosed with prostate cancer.  Additionally, the examiner cited the National Academy of Sciences' National Research Center Council 2009 report that noted inadequate and/or insufficient evidence of an association between the contaminated Camp Lejeune water and prostate cancer.  Finally, the examiner stated that the April 2014 private opinion was not supported by medical knowledge.  

To the extent that the Veteran has asserted that his prostate cancer is related to active service, including as a result of exposure to contaminated drinking water at Camp Lejeune, the Board finds that such lay evidence is of little probative value.  While the Veteran is competent to report observable symptoms as he experiences them through his senses, see Layno, 6 Vet. App. 465, he is not competent to provide a nexus opinion that his prostate cancer is caused by or due to active service, to include as a result of exposure to contaminated drinking water at Camp Lejeune, as prostate cancer is not a simple medical condition that can be causally related to active service without medical expertise.  See Jandreau, 492 F.3d at 1377.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for prostate cancer, to include as a result of exposure to contaminated drinking water at Camp Lejeune.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




ORDER

Service connection for prostate cancer, to include as a result of exposure to contaminated drinking water at Camp Lejeune, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


